Citation Nr: 0909097	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  96-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from April 1954 to June 1974.  He died in December 1993.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for the cause of the Veteran's death.

This case was previously before the Board in September 2002, 
July 2004, and February 2006.  At those times, the case was 
remanded for further notice and evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).

The Board notes that all claims for service connection based 
on exposure to herbicides in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam were subject to 
a stay on adjudication pending the outcome of litigation in 
the Federal Courts, effective from September 2006.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  That stay has 
now been lifted, and adjudication of these claims may 
proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A review of the claims file reveals that since August 2003, 
mail sent to the appellant at the address of record at the 
time of her original claim for benefits, in Camarillo, 
California, has been returned to VA.  The Postal Service 
certified on the returned mail that the appellant/addressee 
had moved, a forwarding order had expired, and the mail was 
undeliverable as addressed.

In December 2003, the RO appears to have contacted the 
Defense Finance and Accounting Service (DFAS) and verified 
that the appellant did have a new address.  DFAS refused to 
release the address due to privacy concerns, but did agree to 
forward VA correspondence to the widow.  A copy of an August 
2003 letter and a December 2003 supplemental statement of the 
case (SSOC) were sent to DFAS, but it is unknown if the 
documents were actually forwarded on to the appellant.  In 
June 2004, the RO contacted the Postal Service and requested 
an updated address, and in July 2004, the Postmaster informed 
VA of a current Canton, Ohio, address.  Unfortunately, this 
address was never used to contact the appellant.

The widow has not personally responded to any VA 
correspondence or request since August 2003; all such 
correspondence was sent to the Camarillo address.  
Submissions from her representative have consisted solely of 
argument, or resubmission of evidence already of record, with 
no apparent direct contact with the appellant.

Correspondence since August 2003 has included requests for 
additional medical evidence and releases, requests for 
evidence relating to herbicide exposure, and general notice 
regarding the elements of the claim under the VCAA and rights 
on appeal.  There have also been three SSOCs and three Board 
remands issued.  As all of these items were set to an address 
known to be incorrect, or forwarded through a third party 
with no confirmation of delivery, the Board cannot find that 
the appellant has had a meaningful opportunity to participate 
in her claim.

Therefore, although the Board regrets the additional delay, a 
remand is required to ensure that the appellant has proper 
notice with regard to her claim, as well as a chance to 
respond and submit required, relevant evidence and 
information.  Notice of all actions and requests since August 
2003 must be reconstructed and provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO should first contact the 
appellant at the Canton, Ohio, address, 
the most recent valid address of record, 
and determine whether it remains valid.  
If it is no longer a valid address, the RO 
must take all reasonable steps, to include 
contacting the appropriate Postmaster, 
DFAS, the Social Security Administration, 
or other agency, to obtain a current, 
valid address for the appellant.

2.  Upon locating a valid address, the 
appellant should be provided the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Notice must include 
information of death benefits as well as 
the underlying elements of service 
connection and a showing of exposure to 
herbicides.

3.  Ask the appellant to provide evidence 
relating to the Veteran's exposure to 
herbicides, including evidence that his 
service involved duty or visitation on 
land or on the inland waters in the 
Republic of Vietnam, such as 
correspondence or photographs. (From July 
2004 Board Remand)

4.  Ask the appellant to provide a VA Form 
21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, for the Veteran's 
treatment records from (1) The Ventura 
County Hematology-Oncology Medical Group, 
(2) St. John's Pleasant Valley Hospital in 
Camarillo, California, and (3) St. John's 
Regional Medical Center in Oxnard, 
California.  Advise the appellant that in 
the alternative, she may contact these 
facilities directly and obtain records 
herself for forwarding to VA.  (From 
August 2003 RO correspondence)

5.  Ask the appellant to identify any VA 
or military facility where the Veteran may 
have received medical care by name, 
location, and approximate dates of care.  
(From August 2003 RO correspondence)

6.  The RO should review the claim file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




